DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a peripheral end of each of the four or more cuts being connected to a round hole made through the base.”  

Examiner finds that the specification and Drawing support 4 cuts as cited as seen in Fig. 5b.  Examiner does not find support for more than 4 cuts doing such as the embodiments with more than 4 cuts do not connect as cited in claim 1.  Examiner further does not find support for more than 4 connecting as cited in claim 1 within the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (5,718,353 – hereinafter Kanfer) in view of Joseph Thompson (4,337,876 – hereinafter Thompson).
Re Claim 1:
Kanfer discloses a case (C) which stores therein a roll of tissue wipes with perforations (see col. 1 lines 28-34 and col. 3 lines 60-64) and which is provided with a dispensing unit (CA) having an opening (23c) through which the tissue wipes (T) pass in a vertical direction to be pulled out to an outside upon being separated along the perforations (see Figs. 1-3), and a lid (30) attached to the case (C) in such a manner as to open and close the opening (23c) of the dispensing unit (see Figs. 1 and 7), (CA) wherein the dispensing unit (CA) is provided with an engaging part (21, 24, 25) for causing the dispensing unit (CA) to be engaged with the case (C) (see Fig. 6), the engaging part (21, 24, 25) has a constricted portion formed in a side surface of the dispensing unit (CA) at a vertical center of the dispensing unit, the constricted portion extending in a circumferential direction of the dispensing unit (see Figs. 3, 5, and 6), an edge of a mount opening (11a, 14) of the case (C) being inserted into the constricted portion to 

Thompson teaches a peripheral end of each of the four or more cuts (12) being connected to a round hole (circular boundary surrounding opening at 12) made through a base (near 11, 13) (see Fig. 6A) (see Figs. 1-6B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Kanfer with that of Thompson to provide a design choice for an opening as commonly known within the art of a give number of choices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651